Citation Nr: 1506728	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-20 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for left eye aphakia rated at 30 percent disabling from December 12, 2008 and 10 percent from December 1, 2011.   

2.  Entitlement to a restoration of the 30 percent rating to the left eye aphakia from December 1, 2011.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to January 1984.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Service connection for left eye aphakia status post traumatic cataract with a disability evaluation of 30 percent under Diagnostic Codes 6066-6029 was granted by a May 2009 rating decision.  The Veteran sought an increased rating in September 2009, asserting that the condition had worsened.  In October 2009, the claim was denied and the Veteran appealed.  In April 2010, service connection for left eye iritis was granted and a zero percent rating was assigned from April 28, 2010 under Diagnostic Code 6000 (2014).  

During the pendency of this appeal, in a May 2011 rating decision, the RO proposed to reduce the rating assigned to the left eye aphakia from 30 percent to 10 percent based upon clear and unmistakable error because the RO did not deduct the degree of disability existing upon service entrance from the current level of disability when assigning the initial disability rating to the left eye aphakia.  See 38 C.F.R. § 4.22 (2014).  The RO implemented the reduction in a September 2011 rating decision and assigned a 10 percent rating to the service-connected left eye aphakia from December 1, 2011.  

The Veteran's representative expressed disagreement with the reduction in an April 2012 statement.  The requisite statement of the case for the reduction/restoration issue has not been issued in response.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher disability rating for his service connected left eye aphakia.  He and his representative argue that the reduction of the rating from 30 percent to 10 percent was improper.  The Veteran asserts that his left eye disability has worsened since the last VA examination and his representative argues that a new examination is warranted.  See the April 2012 VA Form 646.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Because of the evidence of possible worsening since the last examination in 2010, a new examination is needed to determine the severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

As noted above, the Veteran filed a notice of disagreement with the September 2011 rating decision.  When a Veteran has filed a notice of disagreement and there is no statement of the case on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the reduction/restoration issue is remanded for issuance of a statement of the case. 

The RO should obtain the Veteran's VA treatment records showing treatment for the service-connected left eye disability from the VA Healthcare System dated from August 2011.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the copies of treatment records showing treatment of the service-connected left eye disability from the VA Healthcare System dated from August 2011.  

2.  Schedule the Veteran for a VA eye examination to determining the current nature and severity of his service-connected left eye aphakia.  The claims file must be made available to the examiner for review in connection with the examination.  

The examiner shall determine and record the uncorrected and corrected visual acuity for both distance and near vision of both eyes.  The examiner should review the service treatment records and report the visual acuity in the left eye upon service entrance examination.  

The examiner shall also report the total duration of any incapacitating episodes (prescribed bed rest and treatment by a physician or other healthcare provider) due to the service-connected left eye iritis during any 12-month period.  

3.  Issue a Statement of the Case for the issue of entitlement to a restoration of the 30 percent rating for the left eye aphakia.  Only if the Veteran perfects an appeal should the claim be certified to the Board. 

4.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



